flLl!Q
                                                                            January 13, 2017
                                STATE OF MINNESOTA
                                                                             OFFU:EGF
                                 IN SUPREME COURT                        APftu!AlE:Ccuns

                                        Al6-l 978


In re Petition for Disciplinary Action against
Eric Chiadikobi Anunobi, a Minnesota Attorney,
Registration No. 0388986.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Eric Chiadikobi Anunobi

committed the following professional misconduct: failing to maintain the required trust

account books and records, resulting in shortages in his trust account and the unintentional

misappropriation of client funds; and disclosing information related to the representation

of a client. See Minn. R. Prof. Conduct l.15(a), l.15(c)(3), 1.6(a), 8.4(d), and Appendix 1

thereto.

       Respondent waives his procedural rights under Rule 14, Rules on Lawyers

Professional Responsibility (RLPR), and unconditionally admits the allegations of the

petition.   The parties jointly recommend that the appropriate discipline is a public

reprimand and 2 years of probation during which respondent's books and records will be

available for the Director's review.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,


                                             1
      IT IS HEREBY ORDERED that respondent Eric Chiadikobi Anunobi is publicly

reprimanded and placed on 2 years of probation subject to the following terms and

conditions:

      (a)    Respondent shall cooperate fully with the Director's Office in its
      efforts to monitor compliance with this probation. Respondent shall
      promptly respond to the Director's correspondence by the due date.
      Respondent shall provide the Director with a current mailing address and
      shall immediately notify the Director of any change of address. Respondent
      shall cooperate with the Director's investigation of any allegations of
      unprofessional conduct that may come to the Director's attention. Upon the
      Director's request, respondent shall authorize the release of information and
      documentation to verify compliance with the terms of this probation.

      (b)  Respondent shall abide by the Minnesota Rules of Professional
      Conduct.

      (c)    Respondent shall be supervised by a licensed Minnesota attorney,
      appointed by the Director, to monitor compliance with the terms of this
      probation. Within 14 days from the date of this order, respondent shall
      provide the Director with the names of four attorneys who have agreed to be
      nominated as respondent's supervisor.           Respondent shall nominate
      supervisors who not only agree to serve in a supervisory capacity but also
      agree to be available to answer questions, provide guidance, and work with
      respondent to address issues that may come up in his practice. If, after
      diligent effort, respondent is unable to locate a supervisor acceptable to the
      Director, the Director shall seek to appoint a supervisor. Until a supervisor
      has signed a consent to supervise, respondent shall, on the first day of each
      month, provide the Director with an inventory of client files as described in
      paragraph (d) below. Respondent shall make active client files available to
      the Director upon request.

      (d)     Respondent shall cooperate fully with the supervisor's efforts to
      monitor compliance with this probation. Respondent shall contact the
      supervisor and schedule a minimum of one in-person meeting per calendar
      quarter. Respondent shall submit to the supervisor an inventory of all active
      client files by the first day of each month during the probation. With respect
      to each active file, the inventory shall disclose the client name, type of
      representation, date opened, most recent activity, next anticipated action, and
      anticipated closing date. Respondent's supervisor shall file written reports



                                            2
      with the Director at least quarterly, or at such more frequent intervals as the
      Director may reasonably request.


      ( e)   Respondent shall maintain trust account books and records in
      compliance with Minn. R. Prof. Conduct 1.15 and Appendix 1 thereto. These
      books and records include the following:            client subsidiary ledgers,
      checkbook registers, monthly trial balance reports, monthly reconciliation
      reports, bank statements, canceled checks (if they are provided with bank
      statements), duplicate deposit slips, bank reports of interest, service charges,
      and interest payments to the Minnesota IOLTA Program, and bank wire,
      electronic, or telephone transfer confirmations. Such books and records shall
      be made available to the Director within 30 days from the filing of this order
      and thereafter at such intervals as the Director deems necessary to determine
      compliance.

      IT IS FURTHER ORDERED that respondent shall pay $900 in costs pursuant to

Rule 24, RLPR.

      Dated: January 13, 2017                    BY THE COURT:




                                                 David R. Stras
                                                 Associate Justice




                                             3